Citation Nr: 1134758	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  09-35 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from December 1976 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2011, the Veteran testified via video before the undersigned Acting Veterans Law Judge.  A written transcript of this hearing has been added to the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim, and to ensure a complete file upon which to adjudicate the claim.  38 C.F.R. § 3.159; Douglas v. Shinseki, 23 Vet. App. 19 (2009) (VA has an affirmative duty to gather the evidence necessary to render an informed decision on a claim, even if that means gathering and developing negative evidence).

Service treatment records show an in-service hepatitis A infection, which resolved completely without residuals.  The Veteran argues that he likely contracted hepatitis C at the same time, but it remained undetected.  The Board notes that a test for hepatitis C was not developed until approximately 1989, after the Veteran's separation from service.

VA treatment records from the VA medical centers (VAMC) in Reno Nevada, and Sacramento, California, from June 2007 to October 2008 are associated with the claims file.  However, these indicate that the Veteran was previously treated at the VAMC in San Francisco California from at least August 2004, when hepatitis C testing and evaluation was performed.  It is unclear from the records what the result of that testing was, if that represented an initial diagnosis, or even the initial test for hepatitis C.

While there are clearly in-service risk factors for hepatitis shown, based on the actual contraction of a strain of hepatitis, the Veteran has also reported post service risk factors, including IV drug use.  VA treatment records which potentially show the onset of hepatitis C, or even just the first diagnosis, are relevant to the question of which period of time the current diagnosis is related to.  Complete VA treatment records prior to June 2007 must be obtained on remand.

Then, given the presence of a current diagnosis and a reasonable possibility of a nexus to service, a VA examination and medical opinion are required.  38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA medical records, to include laboratory reports and blood work regarding hepatitis screenings, from the VA medical centers in San Francisco, Reno, and Sacramento, as well as all associated clinics and any other VA facility identified by the Veteran or in the record.  The time period prior to June 2007, and in particular August 2004, must be included in all requests.

2.  AFTER OBTAINING COMPLETE VA RECORDS, schedule the Veteran for a VA Liver, Gall Bladder, and Pancreas examination.  The Veteran's claims folder must be reviewed in conjunction with the examination.  The examiner should opine as to whether it is at least as likely as not the currently diagnosed hepatitis C is related to military service.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

